United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                          May 4, 2006

                        _______________________                    Charles R. Fulbruge III
                                                                           Clerk
                              No. 05-20368
                        _______________________


                          DUNBAR HOLDINGS LTD;
                 PRODUCTION SERVICES INTERNATIONAL LTD,

                                                    Plaintiffs-Appellants,
                                   versus

                            THE HEIL CO; ET AL.,

                                                                    Defendants,

                                THE HEIL CO,

                                                          Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       Docket No. 4:02-CV-2589


Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

           This court, having reviewed the parties’ briefs and

pertinent portions of the record in light of the parties’ excellent

oral arguments, concludes there is no reversible error of law in

the   district    court’s   decision.       We   AFFIRM    the   judgment      for

essentially the reasons stated by the trial court.

                                                                       AFFIRMED.


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.